Citation Nr: 0501899	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  97-07 661	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes (arthritis) of the lumbosacral spine.

2.  Entitlement to service connection for arthritis of the 
major joints, to include knees, shoulders, and wrists.

3.  Entitlement to a rating in excess of 10 percent for 
arthralgia of multiple joints.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1965 to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 1996 and 
March 1998 by the Jackson, Mississippi, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In a 
December 1999 decision the Board, in pertinent part, remanded 
the issues of whether new and material evidence was received 
to reopen a claim for entitlement to service connection for 
degenerative changes of the lumbosacral spine and entitlement 
to an increased rating for arthralgia.  That determination 
also denied entitlement to service connection for herniated 
nucleus pulposus of the lumbar spine on the merits of the 
claim.

The December 1999 Board decision also denied entitlement to 
service connection for a neck disorder as not well grounded.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Among other things, the VCAA eliminated the concept of 
a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
The law also provided that under certain circumstances claims 
that had been denied as not well grounded and became final 
during the period from July 14, 1999, to November 9, 2000, 
may be re-adjudicated as if the denial had not been made.  As 
the veteran continues to assert that his neck disorder was 
incurred during active service, the Board finds the claim 
must be adjudicated de novo.  This matter is referred to the 
RO for appropriate action.

In September 2003, the Board reopened service connection 
claims for degenerative changes (arthritis) of the 
lumbosacral spine and for arthritis of the major joints, to 
include knees, shoulders, and wrists, and remanded the issues 
on appeal for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the introduction section above, there has been a 
significant change in VA law during the course of this 
appeal.  The veteran was notified of the provisions of the 
VCAA as it applied to his claims by correspondence dated in 
March 2001 and January 2004.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2004).  

In this case, the Board notes that in December 1999 pertinent 
matters on appeal were remanded including for a medical 
opinion, to the extent possible, separating any effects of 
the veteran's service-connected arthralgia from those of any 
nonservice-connected disabilities, including arthritis of the 
knees, arthritis of the lumbosacral spine, meniscal tear of 
the right knee, and carpal tunnel syndrome.  As an opinion 
specifically addressing these matters has not been obtained, 
the Board finds the case must again be remanded for 
additional development.  The Court has held that a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes service medical records show the veteran 
complained of low back pain in August 1968 after throwing 
laundry bundles.  A March 1971 report noted he complained of 
back pain after lifting a litter.  A March 1977 rheumatology 
consultation report noted a four year history of intermittent 
arthralgia to the knees, wrists, fingers, shoulders.  Records 
dated in July 1978 noted a four year history of progressive 
joint trouble manifested initially by low back pain with 
slowly additive arthralgias involving the knees, shoulders, 
elbows, wrists, and small joints of the hands.  The diagnosis 
was polyarthralgias, etiology undetermined, possible 
degenerative joint disease.  

A May 1981 rating decision established entitlement to service 
connection for arthralgia and assigned a 10 percent 
disability rating.  In November 1993, the RO denied 
entitlement to an increased rating for this disability.  It 
was noted that the disorder primarily involved his back and, 
in essence, that his present complaints were the result of 
nonservice-connected disc pathology.  

A July 1993 lumbar myelogram included findings of mild 
degenerative changes of the lumbar spine with multiple 
anterior osteophytes.  VA examination in April 1995 included 
diagnoses of left tennis elbow and bilateral chondromalacia 
patella.  A private magnetic resonance imaging (MRI) scan in 
November 1995 revealed a lineal tear to the right medial 
meniscus and minor osteoarthritic changes to the knees.  A 
December 1996 MRI scan revealed hypertrophic changes to the 
shoulders.  A September 1997 private medical report from Dr. 
R.A.M. noted evidence of chronic arthritis with progressively 
limiting range of motion of the knees, back, shoulders, arms, 
and hands.  In a May 1999 statement Dr. M.F.L., a private 
physician, noted the veteran's back trouble dated back to an 
injury in 1974 and that his severe facet joint degeneration, 
spinal stenosis, and degenerative disc disease had been 
progressive in nature directly related to his prior injuries.  

In a March 2003 statement a VA staff orthopedic surgeon noted 
the veteran's entire medical record had been reviewed and 
summarized the veteran's treatment for lumbar spine problems 
during active service.  The examiner subsequently stated that 
although the veteran had multiple problems in his lumbosacral 
spine in the "1990's" it was unlikely those problems had a 
causal relationship to his current degenerative disease of 
the lumbosacral spine.  A February 2004 VA examiner noted it 
could not be either ruled in or ruled out whether or not the 
veteran's lumbar spine disorder was related to his 
polyarthralgia.  That examiner also noted that X-rays of the 
shoulders, elbows, wrists, and knees were normal.  In light 
of inconsistencies in the available evidence of record as to 
the manifestation of arthritis of the specific joints at 
issue and to the March 2003 examiner's failure to address 
whether the veteran's degenerative joint disease was 
etiologically related to an injury during active service from 
August 1965 to September 1978, the Board finds additional 
development is required prior to appellate review.

Accordingly, this case is REMANDED for the following:  

1.  The veteran should be scheduled for 
an appropriate examination for opinions 
(a) clarifying whether arthritis is 
present in the knees, shoulders, and 
wrists, (b) separating any effects of the 
veteran's service-connected arthralgia 
from those of any nonservice-connected 
disabilities, including any arthritis of 
the knees, arthritis of the lumbosacral 
spine, hypertrophic changes to the 
shoulders, meniscal tear of the right 
knee, and carpal tunnel syndrome, and (c) 
as to whether it is as likely as not his 
degenerative joint disease of the lumbar 
spine was incurred as a result of an 
injury during active service.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
reconcile any opinions given with the 
evidence of record and provide a complete 
rationale.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




